

115 S2807 IS: Department of Veterans Affairs Bonus Transparency Act
U.S. Senate
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 2807IN THE SENATE OF THE UNITED STATESMay 9, 2018Mr. Heller (for himself and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to require the Secretary of Veterans Affairs to submit an
			 annual report regarding performance awards and bonuses awarded to certain
			 high-level employees of the Department of Veterans Affairs.
	
 1.Short titleThis Act may be cited as the Department of Veterans Affairs Bonus Transparency Act.
		2.Annual report on performance awards and bonuses awarded to certain high-level employees of the
			 Department of Veterans
			 Affairs
 (a)In generalChapter 7 of title 38, United States Code, is amended by adding at the end the following new section:
				
					714.Annual report on performance awards and bonuses awarded to certain high-level employees
 (a)In generalNot later than 30 days after the end of each fiscal year, the Secretary shall submit to the appropriate committees of Congress a report that contains, for the most recent fiscal year ending before the submittal of the report, a description of the performance awards and bonuses awarded to Regional Office Directors of the Department, Directors of Medical Centers of the Department, and Directors of Veterans Integrated Service Networks.
 (b)ElementsEach report submitted under subsection (a) shall include the following with respect to each performance award or bonus awarded to an individual described in such subsection:
 (1)The amount of each award or bonus. (2)The job title of the individual awarded the award or bonus.
 (3)The location where the individual awarded the award or bonus works. (c)Appropriate committees of CongressIn this section, the term appropriate committees of Congress means—
 (1)Committee on Veterans’ Affairs and the Committee on Appropriations of the Senate; and
 (2)the Committee on Veterans’ Affairs and the Committee on Appropriations of the House of Representatives..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 7 of such title is amended by inserting after the item relating to section 713 the following new item:
				714. Annual report on performance awards and bonuses awarded to certain high-level employees..